Citation Nr: 1602604	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  13-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, claimed as secondary to service-connected diabetes mellitus.  

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.  

3.  Entitlement to a rating in excess of 10 percent for left knee disability.  

4.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.  

5.  Entitlement to specially adapted house or a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1970, to include service in the Republic of Vietnam from April 1969 to March 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2010, February 2012, October 2013, and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of entitlement to increased ratings for diabetes mellitus, a left knee disability, SMC based on the need for aid and attendance or housebound status, and specially adapted house or special home adaptation grant, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of this claim has had, peripheral neuropathy of the upper extremities.  


CONCLUSION OF LAW

Service connection for peripheral neuropathy of the upper extremities, including as secondary to service-connected diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA's duty to notify was satisfied by way of an August 2011 letter that was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim, including secondary service connection, and of his and VA's respective duties for obtaining evidence.  The Board finds that the notification requirements have been satisfied as to both timing and content as to the Veteran's claim.  The August 2011 letter also provided notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  
VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.  He was afforded a VA examination in August 2011 and October 2013.  As will be discussed in greater detail below, the Board finds that the overall record is adequate to properly address the issue presented.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, the Board will address the merits of the claim.  

B. Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of 10 percent or more, including early-onset peripheral neuropathy, within a year after the last date on which the veteran was exposed to an herbicide agent, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Even if a veteran is not found to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

As noted above in the Introduction, the Veteran's active service includes service in the Republic of Vietnam during the Vietnam era, and it is conceded that he was exposed to herbicides.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for peripheral neuropathy of the upper extremities, under any theory of entitlement, as he does not have a current diagnosis of such disability, or persistent or recurrent symptoms of a neurologic disability related to his military service.  

On August 2011 VA peripheral neuropathy examination, the Veteran reported gradual progression of burning and tingling in both feet (emphasis added); there were no complaints regarding symptomatology of the upper extremities, including constant or intermittent pain, paresthesias and/or dysesthesias, or numbness.  On neurologic examination, upper extremity strength testing was 5/5 (i.e., normal).  Deep tendon reflexes of the upper extremities was 2+ (i.e., normal).  Light touch/monofilament testing of the upper extremities was normal, as was position sense, vibration and cold sensation testing of the upper extremities.  The examiner found that the Veteran did not have an upper extremity diabetic peripheral neuropathy.  

On October 2013 VA peripheral neuropathy examination, the Veteran reported his left thumb is numb constantly, and when his blood sugar levels are really low, his left first finger starts to get numb also.  The examiner indicated that there were no complaints of constant or intermittent pain, paresthesias and/or dysesthesias, or numbness, of the upper extremities.  Neurologic examination of the upper extremities was normal.  The examiner found that the Veteran did not have upper extremity diabetic peripheral neuropathy.  

Post-service VA and private treatment records show no diagnoses of peripheral neuropathy of the upper extremities.  The Board notes that it is aware of a July 2015 VA medical note indicated that the Veteran's medical problems, including his diabetes, were progressively worsening.  However, there is no indication in the VA treatment records preceding such note of evidence of peripheral neuropathy of the upper extremities, and the note itself does not provide or indicate such a diagnosis or associated symptomatology.  

Based on the foregoing evidence, and applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy of the upper extremities.  Given the lack of competent evidence showing that the Veteran has peripheral neuropathy of the upper extremities, the claim for such must be denied.  Brammer, 3 Vet. App. at 225; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 55-56 (1990).  



ORDER

Service connection for peripheral neuropathy of the upper extremities is denied.  


REMAND

Regarding the claim for entitlement to specially adapted house or special home adaptation grant, an October 2014 rating decision denied entitlement to such benefits.  In May 2015 correspondence, the Veteran expressed disagreement with the October 2014 rating decision.  The RO has not yet issued the Veteran a statement of the case (SOC) with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand this issue to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

As to the increased rating claims for a left knee disability and diabetes mellitus, the Veteran was last afforded a VA examination in August 2011 and October 2013, respectively.  A July 2015 VA medical note indicated that the Veteran's medical problems, including his degenerative joint disease and diabetes, were progressively worsening.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination(s) to assess the current nature, extent, and severity of his left knee disability and diabetes mellitus.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, these issues must be remanded.  

Finally, because the Veteran's SMC claim is inextricably intertwined with the claims remaining on appeal, appellate consideration of entitlement to SMC is deferred pending resolution of the remaining claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).   

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran a SOC addressing the claim of entitlement to specially adapted house or special home adaptation grant.  Advise him and his attorney of the date on which the time allowed for perfecting a timely Substantive Appeal for this claim expires.  If he submits a timely Substantive Appeal, then return the claim to the Board for further appellate consideration.  

2. The RO should associate with the claims file updated VA treatment records that are dated from July 2015.  

3. Notify the Veteran that he may submit lay statements from himself and from individuals who have first-hand knowledge of any worsening in symptoms associated with his diabetes mellitus and left knee disability, as well as his need for aid and attendance of another person.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.  

4. Schedule the Veteran for a VA orthopedic examination to determine the current nature and severity of his service-connected left knee disability.  The claims file should be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present, particularly with repeated use.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion.  

The examiner is also asked to specifically note whether there is instability or subluxation of the left knee, and if so, the degree of any such found.  

A complete rationale for all opinions expressed must be provided.  

5. Afford the Veteran an appropriate VA examination to determine the current nature and severity of his diabetes mellitus.  The claims file should be made available to and reviewed by the examiner.  Any tests or studies deemed necessary should be performed.  The examiner should identify all pathology found to be present, including the Veteran's account of symptomatology.  To the extent possible, the examiner should determine if the Veteran's diabetes requires restricted activities.  

Further, the examiner should also discuss the nature and severity of any peripheral neuropathy of the lower extremities, and any cataracts found.  The examiner must also state whether the Veteran has any other symptoms related to his diabetes mellitus.  

All findings and conclusions should be set forth in a legible report, and the examiner should provide a detailed rationale for any opinion expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.

6. The RO should then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


